Exhibit 10.1



 

LOAN AGREEMENT

 

Date: June 17, 2016

 

For value received, the undersigned Traqer Corp. (the "Borrower"), at 930 Sylvan
Avenue, Englewood Cliffs, NJ 07632, promises to pay to the order of Bess A.
Lipschutz (the "Lender") , at 515 Ave I, Suite 3A, Brooklyn, New York 11230 (or
at such other place as the Lender may designate in writing), the sum of
$12,000.00 with no interest.

The loan was disbursed as follows:



·$12,000 on 6/17/2016

 

I. TERMS OF REPAYMENT

 

A. Payments

 

Unpaid principal after the Due Date shown below shall accrue interest at a rate
of 3.5% annually until paid.

 

The unpaid principal shall be payable in full on December 01, 2018 (the "Due
Date").

 

B. Application of Payments

 

All payments on this Note shall be applied first in payment of accrued interest
and any remainder in payment of principal.

 

C. Acceleration of Debt

 

If any payment obligation under this Note is not paid when due, the remaining
unpaid principal balance and any accrued interest shall become due immediately
at the option of the Lender.

 

II. PREPAYMENT

 

The Borrower reserves the right to prepay this Note (in whole or in part) prior
to the Due Date with no prepayment penalty.

 

III. COLLECTION COSTS

 

If any payment obligation under this Note is not paid when due, the Borrower
promises to pay all costs of collection, including reasonable attorney fees,
whether or not a lawsuit is commenced as part of the collection process.

 

IV. DEFAULT

 

If any of the following events of default occur, this Note and any other
obligations of the Borrower to the Lender, shall become due immediately, without
demand or notice:

 

1) the failure of the Borrower to pay the principal and any accrued interest
when due;

 

2) the liquidation, dissolution, incompetency or death of the Borrower;

 

3) the filing of bankruptcy proceedings involving the Borrower as a debtor;

 

4) the application for the appointment of a receiver for the Borrower;

 



 

 

 

5) the making of a general assignment for the benefit of the Borrower's
creditors;

 

6) the insolvency of the Borrower;

  

7) a misrepresentation by the Borrower to the Lender for the purpose of
obtaining or extending credit; or

 

8) the sale of a material portion of the business or assets of the Borrower.

 

V. SEVERABILITY OF PROVISIONS

 

If any one or more of the provisions of this Note are determined to be
unenforceable, in whole or in part, for any reason, the remaining provisions
shall remain fully operative.

 

VI. MISCELLANEOUS

 

All payments of principal and interest on this Note shall be paid in the legal
currency of the United States. The Borrower waives presentment for payment,
protest, and notice of protest and demand of this Note.

 

No delay in enforcing any right of the Lender under this Note, or assignment by
Lender of this Note, or failure to accelerate the debt evidenced hereby by
reason of default in the payment of a monthly installment or the acceptance of a
past-due installment shall be construed as a waiver of the right of Lender to
thereafter insist upon strict compliance with the terms of this Note without
notice being given to Borrower. All rights of the Lender under this Note are
cumulative and may be exercised concurrently or consecutively at the Lender's
option.

 

This note may not be amended without the written approval of the holder.

 

VII. GOVERNING LAW

 

This Note shall be construed in accordance with the laws of the State of
Nevada. 

 

VIII. SIGNATURES

 

This Note shall be signed by:

 

Shlomit C. Frommer, on behalf of Traqer Corp.:  

 



[image_003.jpg] Date: 6/17/2016  

 

 

Bess A. Lipschutz: 

 



         [image_004.jpg] Date: 6/17/2016  

 

 



 

 



 